Winkler, J.
The appellant was convicted, in the District Court of Gregg County, of the murder of one August Reineke, alleged to have been committed in said county of Gregg, on December 17, 1877. A trial was had at a term of the District Court which commenced on February 4, 1878, and adjourned February 16, 1878. On February 15, 1878, the jury selected, impaneled, and sworn to try the case returned into court the following verdict: “We, the jury, find the defendant guilty of murder in the first degree, as charged in the indictment.”
The jury having returned the verdict as above set out, a motion was made on behalf of the accused for a new trial, on the following ground: “ Because the verdict of the jury is contrary to law and the evidence j” which was by the court overruled, and judgment rendered in accordance with the finding of the jury, adjudging the accused guilty of murder in the first degree, and condemning him to be hanged by the neck until dead—the execution of the sentence being delayed to await the determination of his appeal.
The accused, in giving and entering notice of appeal, indicated a desire that his appeal be returned to this, the Galveston, branch of the court, and accompanies the record with the following request to the clerk of the court below, signed by counsel for the accused, and certified by the clerk under the seal of the court: “You are hereby requested to send the transcript in above case to the branch of the Court of Appeals of the state of Texas, which is now in session at Galveston, Texas. This 21st day of February, 1878.”
The accused has the right, under the law, to cause an appeal to be returned to a branch of the court other than the branch of the court to which it would ordinarily be returned. This privilege is given to the accused, but not to the state. Meyer v. The State, ante, p. 219.
The following is the assignment of errors, to wit: “ That *634the court erred in overruling defendant’s motion for a new trial, because the verdict of the jury is contrary to the law and the evidence.”
We have not been favored with either written or oral argument, on the part of the appellant, to aid us in determining the merits of this appeal. In looking into the record we find only the motion for new trial and the assignment of errors set out as above stated, and these present the single question, Is the verdict warranted by the law and the evidence ?
After a careful examination of the record before us, in the light afforded by the statement of facts set out in the transcript, we are compelled to answer this question in the affirmative. The indictment is sufficient to support the verdict rendered. If witnesses have sworn truly, a most atrocious and brutal murder was perpetrated on the person of August Reineke, in the county of Gregg, on the night of December 7, 1877, and this appellant was one of the guilty perpetrator’s of the crime.
One of the wretches who did the deed turned state’s evidence, and testified on the trial of the appellant. But his testimony did not stand alone; there was an abundance of other testimony to establish,'not only the commission of the offense, but also to connect the accused directly with the crime.
The accomplice who testified in the case was one Nathan Reid. As to the weight to be given to his testimony the jury were instructed by the court to this effect:
“ The jury would not be authorized to convict the defendant upon the testimony of the witness Nathan Reid, an admitted principal; and, unless his evidence is corroborated by other testimony in the case, tending to connect the defendant with the offense, in material matters, showing that the said August Reineke was murdered, and that the defendant was engaged in the commission of it, then you should not *635convict the defendant upon the testimony of the said Nathan Reid.”
In this, and in every other respect, the charge of the judge was an able and thorough enunciation of the law of the case as made by the pleadings and the evidence; and throughout the whole trial, so far as the record discloses, every legal right of the accused was carefully guarded.
Counsel for the accused, on the trial below, neither in the motion for a new trial, nor in the assignment of errors, nor elsewhere, so far as the transcript discloses, made any objection to the indictment or the charge of the court, nor to any matter that occurred on the trial, or preliminary thereto. If any such objections had been made, it is not perceived that they would have been tenable. So far as we are able to determine from the record before us, the appellant has had the benefit of a fair and impartial trial, and has been convicted upon sufficient testimony of a crime for which the law demands his life.
The judgment of the District Court of Gregg County in this case rendered is affirmed.

Affirmed.